Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.  In it claims 1, 5-7 were amended and new claims 23 and 24 are presented.  
It is noted that in the original claims filed 7/2/19, there is a claim 23 that appears to be now cancelled.  As applicant is required to preserve the original numbering of the claims through prosecution, new claims 23 and 24 will be numbered 24 and 25 respectively.  Therefore claims 1-8 and 24-25 are pending. 
 
Response to Arguments
	With regard to the art rejections, applicant argues that Adeyoola does not disclose the newly added features.  As the examiner explained in the interview after final and the rejection below, Adeyoola discloses the proposed amendment to claim 1. 
	With regard to the 101 rejection, applicant argues that the elements are not directed to an abstract idea and that the claims are integrated into a practical application.  Applicant particularly argues that the invention improve computer-related technology by allowing computer performance of a function not previously performable by a computer. The examiner disagrees.  The features applicant cites are merely required for computer implementation of the abstract idea.  Further, the claims do not recite a practical application as the claims merely recite the limitations at a high level and describe the limitations in a results oriented manner.  The limitations do not recite how any of the results are obtained, but rather merely claim the obtaining of the results.  Thus, the claims do not recite a practical application.  Moreover, the additional elements the examiner cited are merely generic computer elements and do not constitute significantly more.   Applicant’s argument with respect to improving a computer related technology is not commensurate with the scope of the claims.  Applicant’s claims recite no rules or otherwise that improve computer technology.  Instead, as the examiner has explained throughout prosecution, applicant’s results oriented claiming that specifically exclude any rules as to how those results are obtained do not constitute significantly more and therefore the 101 rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the claim recite s “a user enters a selected geographical zone.” However, claim 1 already references a user.  It is therefore unclear whether applicant is referring to the same user of claim 1 or another user.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 24-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to creating a user’s measurement profile for clothing shopping which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

generating a user shopping profile based on a capture of at least a part of a body of a user; 
the user shopping profile is uploaded to the shopping assistant database; 
generating a match between the user shopping profile and products that fit one or more elements of the user shopping profile;
applying the user shopping profile in a store; and 
a plurality product identifiers configured to enable the user to capture selected products, wherein the plurality of product identifiers include scannable product data that is stored on the shopping assistant database;
interactively and selectably provide the user with automated product matching of one or more selected products in a store by using a matching algorithm to compare one or more parameters associated with the user shopping profile to one or more parameters of one or more products in the shopping assistance database to identify one or more matched products. 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
A shopping assistance apparatus;
A server and a database;
A mobile device application

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8, 23-24 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 24-25 are rejected under 35 USC 102 as being anticipated by US 2014/0176565 Adeyoola et al. (hereafter Adeyoola)

1. A personalized shopping assistant system, comprising: 
a Point of Sale based automated shopping assistant apparatus, configured to generate a user shopping profile based on a capture of at least a part of a body of a user; (Adeyoola ¶28 creates a 3d user shopping profile using an image capture)
a shopping assistant server connected to a shopping assistant database and based in a communications cloud, wherein the shopping assistant server is configured to upload the user shopping profile to the shopping assistant database; (Adeyoola ¶260-261 discloses server connected to a database; see also ¶363-366) 
a product matching data module configured to generate a match between the user shopping profile and products that fit one or more elements of the user shopping profile; (Adeyoola ¶325 provides a matching service to find clothing that matches the user; see also ¶395-396, ¶407-409, ¶507-509, ¶542) 
a mobile device application configured to the user shopping profile in a store, using a mobile device of the user; and (Adeyoola ¶429 discloses a mobile device in the store)  
a plurality of product identifiers configured to enable the user to capture selected products using the mobile device application, wherein the plurality of product identifiers include scannable product data that is stored on the shopping assistant database; and (Adeyoola ¶429 discloses scannable barcodes that identify the product) 
a product selection module configured to interactively and selectably provide the user with automated product matching of one or more selected products in a store by using a matching algorithm to compare one or more parameters associated with the user shopping profile to one or more parameters of one or more products in the shopping assistance database to identify one or more matched products.  (Adeyoola ¶325, provides a recommended item for a user; see ¶375-378 for one example of matching profile to products; see also ¶395-396, ¶405-435; 507-514) 

2. The personalized shopping assistant system of claim 1, wherein the Point of Sale based automated shopping assistant apparatus includes one or more image scanners configured to at least a part of a body that relates to an anatomical profile of the user, and to enable capture of length, breadth and depth of the part of the body.  (Adeyoola ¶28 uses a captured picture of a person, which requires an image capture device, which would capture the dimensions of the user’s body)  

4. The personalized shopping assistant system of claim 1, wherein the Point of Sale based automated shopping assistant apparatus includes one or more light sources configured to capture a depth impression of at least a part of a body that relates to an anatomical profile of the user.  (Adeyoola ¶28 uses a captured picture of a person, which requires an image capture device; the examiner notes that in the absence of a light source, the picture would be pure black and therefore not have captured the image of the person, therefore a light source is present)  

7. The personalized shopping assistant system of claim 1, further comprising a shopping profile sharing module configured to enable a user to shop for a second user, when authorized, using a shopping profile of the second user.  (Adeyoola ¶264 shares the profile) 

8. The personalized shopping assistant system of claim 1, wherein the user shopping profile includes a feet profile, configured to enable footwear matching.  (Adeyoola ¶258 includes feet)  

24.  The personalized shopping assistant system of claim 1, wherein the product selection module is further configured to receive user selections to determine user updates to be made to the user shopping profile.  (Adeyoola ¶282 presents one user selection to update the shopping profile)

25.  The personalized shopping assistant system of claim 1, wherein the product selection module is further configured to receive, from the shopping assistant server, advanced product data to determine at least one of: purchasing options, inventory status, product qualities, product features, and reviews, and wherein the one or more matched products are identified based, at least in part, on the advanced product features.  (Adeyoola ¶385-386, inventory status)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 USC 103 as being unpatentable over Adeyoola in view of US patent 9,462,838, Smith et al. (hereafter Smith). 

Adeyoola does not disclose 
3. The personalized shopping assistant system of claim 1, wherein the shopping assistant apparatus includes one or more pressure sensors configured to capture a depth impression of at least a part of a body that relates to an anatomical profile of the user.  
However, Smith abstract discloses pressure sensors to capture impression of a user’s body.  It would have been obvious to modify the system of Adeyoola to include pressure sensors for the purposes of capturing the consumer’s body correctly to determine the proper fit of other clothes as taught by Smith (Abstract).  

Claim 5 is rejected under 35 USC 103 as being unpatentable over Adeyoola in view of US 2008/0040278, Dewitt (hereafter Dewitt)

Adeyoola does not disclose 
5. The personalized shopping assistant system of claim 1, further comprising a proximity sensor associated with the Point of Sale based automated shopping assistant apparatus, configured to identify when a user enters a selected geographical zone around the Point of Sale based automated shopping assistant apparatus and to identify the user shopping profile associated with the user.

Dewitt, abstract, discloses a system that identifies a user upon entry to the store. It would have been obvious to modify the system of Adeyoola to include a user identification system upon entry to the store for purposes of providing advertisements to the user as taught by Dewitt. 

Claim 6 is rejected under 35 USC 103 as being unpatentable over Adeyoola in view of US 2016/0063613, Zhao et al. (hereafter Zhao)

Adeyoola does not disclose
6. The personalized shopping assistant system of claim 1, further comprising a proximity sensor associated with the Point of Sale based automated shopping assistant apparatus, configured automatically triggering a scan when the user is positioned in a proximity of the proximity sensor's.  

Zhao ¶67 uses sensors to determine when a user is near a display and automatically triggers a scan of the person near the display.   It would have been obvious to modify the system of Adeyoola to include automatically triggering a scan of a person near the display in order to provide a live visual overlay as taught by Zhao (¶71)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684